Citation Nr: 1244245	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-31 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for residuals of a hernia.

2.  Entitlement to service connection for residuals of a foot fracture with arthritis.  


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel











INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

VA records in August 2008 note that the Veteran was applying for Social Security disability benefits.  

VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010

Accordingly, the case is REMANDED for the following action:

1.  Request records from the Social Security Administration. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).




2.  Request VA records since February 2010. 

3.  After the above development, adjudicates the claim.  If any benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


